Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 are pending.

Priority
This application is a 371 of PCT/US2018/035909 06/04/2018, and PCT/US2018/035909 has PRO 62/515,421 06/05/2017.

Election/Restrictions
Applicant’s election without traverse of the species of compound shown below, non-alcoholic steatohepatitis (NASH), and Type 1 collagen, in the reply filed on 12/29/20 is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 4, 6, 10, 11, 13-15, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  


Claim Objections
Claim 1 is objected to because of the following informalities:  the Markush group T has several members described preceded and followed by a dash to indicate attachment points, but several appear to be missing.  For example, in the image below it can be seen that in line 10 both preceding and one following dashes are missing. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The Examiner requests that this be corrected, or the reasons for omission explained.
Additionally, the definition of R6, R7, R8, and R9 has the following limitation “are each independently selected from the group consisting of are each independently selected from the group consisting of” (emphasis added), which appears to have an inadvertent repetition of the limitation.
Appropriate correction is required.
Additionally, the definition of R6, R7, R8, and R9 has the following limitation “-C C1-C4 alkyl”, which appears to have an additional, unnecessary “C”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-9, 16-19, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cable et al. (WO 2006/128058 A2).
While there is an election of record, for the sake of compact prosecution, the Examiner is including this relevant rejection.  This is not meant to state or imply that the restriction requirement has changed in any way.
The instant disclosure clarifies that treating encompasses administering for prophylactic and/or therapeutic purposes including in a patient who does not yet have the relevant disease or disorder, which is further supported, for example, by claim 22; e.g. “prevention, amelioration”.
Cable et al. discloses the treatment of fatty liver diseases such as non-alcoholic steatohepatitis (related to instant claims 3, 5, 7, and 8; see, for example, the title, the abstract, claim 3, and the whole document) by administering the compound shown below (related to instant claim 2; Compound 7; see, for example, Example 1 on pg. 201, [0043], [0048], claim 31, and throughout the document) in a pharmaceutical excipient formulated for oral, intravenous, intra-arterial, rectal, vaginal, nasal, topical, or 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Those of skill understand that compositions of active compounds are typical, and required for administration.  One of ordinary skill could have immediately envisioned making a composition of the disclosed compound for the disclosed treatment.
With respect to the myriad claimed routes of administration, these are all common, typical, routes of administration that are not only well-known to those of skill in the art, but also to the layman.  Further, Cable et al. disclose the use in an infusion pump, which is presumably intravenous.  One of ordinary skill could have immediately envisioned administering the composition of the disclosed compound in one of the claimed paradigms.
With respect to the limitations drawn to “wherein said administration of said compound results in the reduction in the amount of extracellular matrix proteins present in one or more tissues of said subject”, “wherein said administration of said compound results in the reduction in the amount of collagen present in one or more tissues of said subject”, and “wherein said administration of said compound results in the reduction in the amount of Type I collagen present in one or more tissues of said subject”; “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The prior art discloses the administration of the claimed composition to the claimed patient population, the resultant effects would have therefore necessarily followed.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Further, the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 12, 16, 17, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cable et al. (WO 2006/128058 A2).
The instant claims are generally drawn to the treatment of a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis (NASH; related to claims 3, 5, 7, and 8) wherein said administration of said compound results in the prevention, amelioration, or cure of said fibrosis, fibrotic condition, or fibrotic symptom (related to claim 22) comprising administering the compound shown below 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The instant disclosure clarifies that treating encompasses administering for prophylactic and/or therapeutic purposes including in a patient who does not yet have the relevant disease or disorder, which is further supported, for example, by claim 22; e.g. “prevention, amelioration”.
Cable et al. discloses the treatment of fatty liver diseases such as non-alcoholic steatohepatitis (see, for example, the title, the abstract, claim 3, and the whole document) by administering the compound shown below (Compound 7; see, for example, Example 1 on pg. 201, [0043], [0048], claim 31, and throughout the document) as a salt (i.e. as the instantly claimed dianion; see, for example, claim 31 and throughout the document) in a pharmaceutical excipient formulated for oral, 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Cable et al. does not specifically disclose the use of the dianion of the phosphonate.
It would have been obvious to one of ordinary skill in the art to make and use the instantly elected species in the method of Cable et al.
One of ordinary skill would have been motivated to use the dianion of the disclosed compound 7 because the prior art clearly discloses the parent compound for such use, and additionally clearly calls out that the compounds therein can be used as the salt form(s).  The use of the salt form of organic small molecule drugs is common, and one of ordinary skill in the art would have applied the teachings of Cable et al., as well as what was generally known in the art, to the compounds disclosed by Cable et al. and would have made and used the instantly elected dianion during the routine adjustment and optimization of the composition in the method disclosed in the prior art, and would have done so with a reasonable expectation of success.
With respect to the limitations drawn to “wherein said administration of said compound results in the reduction in the amount of extracellular matrix proteins present in one or more tissues of said subject”, “wherein said administration of said compound results in the reduction in the amount of collagen present in one or more tissues of said subject”, and “wherein said administration of said compound results in the reduction in In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The prior art discloses the administration of the claimed composition to the claimed patient population, the resultant effects would have therefore necessarily followed.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.  Also, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Further, the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cable et al. (WO 2006/128058 A2) as applied to claims 1-3, 5, 7-9, 12, 16, 17, and 22-25 above and further in view of Alonso-Merinoa et al. (Elvira Alonso-Merinoa, Rosa Martín Orozco, Lidia Ruíz-Llorente, Olaia A. Martínez-Iglesias, Juan Pedro Velasco-Martín, Ana Montero-Pedrazuela, Luisa Fanjul-Rodríguez, Constanza Contreras-Jurado, Javier Regader, and Ana Aranda, Thyroid hormones inhibit TGF-β signaling and attenuate fibrotic responses, PNAS, 2016, vol. 113(24), pages E3451-E3460)
The instant claim is generally drawn to the treatment of a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown below wherein said subject shows abnormal or excessive deposition of collagen type 1 as a symptom (related to claims 18 and 19).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Cable et al. teaches as above, and further discloses that the compounds therein are superior to other known treatments such as T3, which did not demonstrate a decrease in hepatic triglyceride content while also producing an undesirable decrease in body weight (see, for example, [0043] and the whole document).
Cable et al. does not specifically disclose wherein the patient shows abnormal or excessive deposition of collagen type 1 as a symptom.

It would have been obvious to one of ordinary skill to treat a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown above in a patient with abnormal or excessive deposition of collagen type 1.
One of ordinary skill would have been motivated to treat a fibrosis, a fibrotic condition or a fibrotic symptom in a patient with non-alcoholic steatohepatitis comprising administering the compound shown above in a patient with abnormal or excessive deposition of collagen type 1 because the prior art recognized that the instant compound was useful for the treatment of NASH, that it provided improved outcomes versus other treatments, and that the same approach, i.e. the use of thyromimetic compounds, was useful for the treatment of NASH, fibrosis, collagen type 1 deposition, etc.  One of ordinary skill in the art would have applied the treatment of Cable et al. to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-9, 12, 16-19, and 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-51 and 53-59 of copending Application No. 16/333,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant method.  For example, the copending application claims the treatment of non-alcoholic fatty liver disease with the instantly claimed species of compound (see, for example, claim 43).
The instant disclosure clarifies that treating encompasses administering for prophylactic and/or therapeutic purposes including in a patient who does not yet have the relevant disease or disorder, which is further supported, for example, by claim 22; e.g. “prevention, amelioration”.  Therefore the instant limitations drawn to, for example, “fibrosis, a fibrotic condition or a fibrotic symptom” are considered to have been met.


Claims 1-3, 5, 7-9, 12, 16-19, and 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of copending Application No. 16/982,022. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of fibrosis, a fibrotic condition or a fibrotic symptom such as liver fibrosis (see, for example, instant claim 3) comprising the compound shown below (see, for example, instant claim 2).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The copending claims are generally drawn to the compound shown below (i.e. the same compound as above).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Looking to the copending specification for the definition of the utility of the compound, it is evidenced therein that the compound is useful for the treatment of non-
The instant disclosure clarifies that treating encompasses administering for prophylactic and/or therapeutic purposes including in a patient who does not yet have the relevant disease or disorder, which is further supported, for example, by claim 22; e.g. “prevention, amelioration”.  Therefore the instant limitations drawn to, for example, “fibrosis, a fibrotic condition or a fibrotic symptom” are considered to have been met.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 4, 6, 10, 11, 13-15, 20, and 21 are withdrawn.  Claims 1-3, 5, 7-9, 12, 16-19, and 22-25 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627